DETAILED ACTION
	In Reply filed on 10/11/2022 Claims 17-25 are pending. Claims 17-25 are newly added. Claims 1-16 are canceled. Claims 17-25 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and MPEP 2114 for further details.
	Limitations regarding the apparatus’ ability to move (e.g., stationary lower mold component; first and second upper mold parts rotatably moving; scaffolding rotating) are given patentable weight to the extent which effects the structure of the claimed mold. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 2011/0100542 A1 (“Faulkner”).
	Regarding claim 17, Faulkner teaches a mold for manufacturing a wind turbine blade (Abstract and Figs. 1-3), the mold comprising:
	a stationary lower mold component (mold parts 3,4 in Fig. 3); and
	an upper mold component split into a first upper mold part and a second upper mold part (5-6) along a longitudinal of the wind turbine blade (Fig. 1), the first upper mold part and the second upper mold part rotatably connecting to the stationary lower mold component (Fig. 3);
	wherein the first upper mold part and the second upper mold part are rotatable between an open position, an intermediate position, and a closed position (Figs. 1-3 display the mold parts 5, 6 being rotatable using joints 10, 11 to an open, intermediate, and closed position), and when at least one of the first upper mold part and the second upper mold part is rotated into the intermediate position, the at least one of the first upper mold part and the second upper mold part forms a temporary scaffolding until the at least one of the first upper mold part and the second upper mold part is rotated into the open position or the closed position from the intermediate position (Figs. 1-3 display the mold parts 5, 6 being rotatable using joints 10, 11 to an open, intermediate, and closed position. The mold parts 5, 6 have the same structure as the claimed first and second upper mold parts therefore the mold parts 5, 6 of Faulkner form a temporary scaffolding);
	wherein the stationary lower mold component and the upper mold component form a mold cavity in a shape of the wind turbine blade (Fig. 3 and [0036]).

	Regarding claim 18, Faulkner teaches the temporary scaffolding is for workers to stand on and reach into the mold cavity (Figs. 1-3 display the mold parts 5, 6 being rotatable using joints 10, 11 to an open, intermediate, and closed position. The mold parts 5, 6 have the same structure as the claimed first and second upper mold parts therefore the mold parts 5, 6 of Faulkner form a temporary scaffolding for workers to stand on and reach into the mold cavity).

	Regarding claim 21, Faulkner teaches the first upper mold part and the second upper mold part are further split along a transverse axis of the wind turbine blade (Figs. 1-3 and [0030]).

	Regarding claim 23, Faulkner teaches manufacturing the wind turbine blade using the mold according to claim 17 [0019-0023].

	Regarding claim 25, Faulkner teaches the wind turbine blade is manufactured inside the mold by an autoclave process and/or a resin infusion process and/or by applying vacuum to the mold cavity [0019-0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, as applied to claim 17, further in view of WO 2017/009424 A1 (“Duegaard”).
	Regarding claim 19, Faulkner teaches the at least one of the first upper mold part and the second upper mold part has been rotated into a closed position (Figs. 1-3 and [0019-0023, 0030]).
Faulkner does not explicitly teach a scaffolding that is a horizontal platform rotated into position adjacent the mold cavity, when the at least one of the first upper mold part and the second upper mold part has been rotated into a closed position.
Duegaard teaches a scaffolding that is a horizontal platform (Fig. 8-9) rotatable into position adjacent the mold cavity (Page 8 lines 27-36 teaches an angular adjustment screw 90 for adjusting the inclination angle of the support arm 82 for correcting deviations of the support arm 82).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the mold apparatus of Faulkner to incorporate the rotatable horizontal scaffold as taught in Duegaard motivated by adjusting the inclination angle of the support arm for correcting deviations of the support arm (Duegaard - Page 8 lines 27-36) to ensure stable footing of a work crew (Duegaard – Page 3 lines 7-19).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, as applied to claim 17, further in view of either USP 7223091 (“Olsen”).
	Regarding claim 20, Faulkner does not explicitly teach an actuator configured to rotate at least one of the first upper mold part and the second upper mold part. Faulkner does however teach the first and second upper mold parts being “driven apart” and “back together.” [0030].
	Olsen teaches an actuator configure to rotate an upper mold. (Olsen – Col. 4 lines 1-26 and Figs. 1-3).
	It would have been obvious to one having ordinary skill before the effective filing date to modify the apparatus of Faulkner to incorporate the actuator of Olsen motivated by enabling an accurate positioning of the upper mold above the lower mold (Olsen – Col. 4 lines 20-26).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, as applied to claim 17, further in view of USP 8951034 (“Christiansen”).
Regarding claim 22, Faulkner does explicitly teach a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part.
Christiansen teaches a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part (Christiansen – Col. 7 lines 8-12).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Faulkner to incorporate the sealing means taught of Christiansen in order to reliably enclose the mold cavity for dimensional accuracy of the molded product and/or in order to make the mold parts air-tight to facilitate the use of vacuum during the molding process.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100542 A1 (“Faulkner”).
Regarding claim 24, Faulkner does not explicitly teach moving at least one of the first upper mold part and the second upper mold part with respect to the stationary lower mold component into the open position to open the mold cavity
However, Faulkner teaches an open position defined by an open position of the first upper mold or second upper mold with respect to the stationary lower mold ([0019-0023, 0030] and Figs. 1-3). 
It would have been obvious to one with ordinary skill in the art before the effecting filing date to modify the method of Faulkner to move at least one of the first and second upper mold parts with respect to the stationary lower mold component into an open position to open the mold cavity motivated by extracting the molded object (e.g., removing the formed rotor blade from the cavity).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744